MEMORANDUM **
The district court did not abuse its discretion in denying Allan-Selvin’s motion to dismiss for preindictment delay because its finding that Allan was not prejudiced was not clearly erroneous.
Evidence of Allan-Selvin’s prior deportations was not inadmissible under Rule 404(b) of the Federal Rules of Evidence because prior deportation is an element of the offense. Its admission therefore was not plain error. See United States v. Cruz-Escoto, 476 F.3d 1081, 1088 (9th Cir.2007).
The district court did not err in its determination that California Penal Code § 496(a) is categorically an aggravated felony under 8 U.S.C. § 1101(a)(43)(G). See Verdugo-Gonzalez v. Holder, 581 F.3d 1059, 1062 (9th Cir.2009).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.